Citation Nr: 1523849	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 40 percent for the service-connected residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran failed to show without good cause for a Videoconference hearing.  The Board observes that in a brief dated in January 2015, the Veteran's representative argued that the record was absent any information indicating the Veteran was contacted regarding his scheduled Videoconference hearing.  The Veteran's representative requested that the claim be remanded to provide the Veteran with an opportunity to explain his absence and to schedule a new hearing, if he so desired.  The Board rejects this argument.  The file reveals that the Veteran and his representative were sent a notification of Videoconference hearing dated in December 2014.  That same month, the Veteran submitted a signed Videoconference affirmation indicating that he would attend his scheduled hearing.  As such, the evidence shows that the Veteran received proper notification of his scheduled Videoconference hearing, but nonetheless failed to show without good cause.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2014).  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for further development.

The Board notes that in May 2014, following the most recent Statement of the Case (SOC) in December 2013, the Veteran was provided with a VA genitourinary examination in connection with his claim for entitlement to service connection for an orchiectomy.  This examination addressed the Veteran's service-connected residuals of prostate cancer symptomatology.  In particular, the examiner indicated that the Veteran had significant incontinence since his radical prostatectomy in November 2006.  The examiner noted that the Veteran needed to change his absorbent material more than four times per day.  The examiner also noted a daytime voiding frequency between two and three hours, and a nighttime voiding frequency of five or more times per night.  This evidence reveals a worsening of the Veteran's service-connected residuals of prostate cancer since his last VA examination in August 2013.  Therefore, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Review all evidence received since the last prior 
	adjudication, to include the May 2014 VA
   genitourinary examination.  After completing any 
   additional development deemed necessary, 
   readjudicate the Veteran's claim for entitlement to an 
   initial rating in excess of 40 percent for his service-
   connected residuals of prostate cancer.  If the benefit 
   sought remains denied, a supplemental statement of 
   the case should be provided to the Veteran and his 
   representative after according the requisite time to 
   respond.  The matter should then be returned to the 
   Board for appropriate appellate review.
   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


